IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

YVENS FELIX,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0861

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 28, 2017.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Yvens Felix, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.